DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because Figures 2, 3A and 5-8 include multiple figures that must be separated and separately described in the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Claim Objections
Claim 8 is objected to because “one of edges” is unclear.  For the purposes of examination, “one of edges” is interpreted as “an edge”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “the adjacent two positioning elements” on line 2 lacks antecedent basis.  For the purposes of examination, “the adjacent two positioning elements” is interpreted as “two positioning elements.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao [US 6,140,595].
In regard to claim 1, Yao discloses [in Figs. 1-3] a key structure, comprises: a base plate [11] having at least one through hole [38]; a keycap [18], disposed on the base plate [11]; 5a restoration member [14], disposed between the base plate [11] and the keycap [18]; a positioning element [36] engaged with the through hole [38]; and a rod [26] movably connecting the positioning element [36] and the keycap [18], wherein the keycap [18] is adapted to move in a lifting direction relative to the base 10plate [11]; wherein a projection area [36] of the positioning element on the base plate [11] along the lifting direction of the keycap [18] is larger than an area of the through hole [38].  
In regard to claim 2, Yao discloses [in Figs. 1-3] the key structure as claimed in claim 1, wherein the base plate [11] has a recess [45], 15and the through hole [38] penetrates a bottom of the recess.  
In regard to claim 3, Yao discloses [in Figs. 1-3] the key structure as claimed in claim 1, wherein the positioning element [36] fills the recess [45] and covers the bottom of the recess.  

In regard to claim 5, Yao discloses [in Figs. 1-3] the key structure as claimed in claim 4, 25wherein the base [360] has a first upper surface, the base plate [11] has a second upper surface, and the first upper surface is not lower than the second upper surface.  
In regard to claim 6, Yao discloses [in Figs. 1-3] the key structure as claimed in claim 1, wherein the base plate [11] has a plurality of through holes [45], and the positioning element [36] connects the through 30holes [45].  
In regard to claim 8, Yao discloses [in Figs. 1-3] the key structure as claimed in claim 1, 5wherein the base plate [11] comprises a first position-limited portion [45] protruding from an edge of the through hole [38], and the positioning element [36] covers the first position-limited portion [45].  
In regard to claim 9, Yao discloses [in Figs. 1-3] a key structure comprises: a base plate [11] comprising an engagement interface [38] and a first 10position-limited portion [45], wherein the first position-limited portion extends from a first edge of the engagement interface [38] toward a middle portion of the engagement interface; a keycap [18] disposed on the base plate [11]; a restoration member [14], disposed between the base plate [11] and the 15keycap [18]; at least one positioning element [36] 
In regard to claim 10, Yao discloses [in Figs. 1-3] the key structure as claimed in claim 9, wherein the base plate [11] further 20comprises a second position-limited portion [45], the second position-limited portion is a notch extending from a second edge of the engagement interface [38] away from a middle portion of the engagement interface, and the positioning element [36] fills the second position-limited portion.  
In regard to claim 14, Yao discloses [in Figs. 1-3] the key structure as claimed in claim 9, wherein the keycap [18] is located 5between a keyboard module [adjacent module of keyboard mechanism, see col. 3, lines 46-48] and a pointing module [adjacent module of keyboard mechanism, col. 3, lines 46-48], and the keyboard module and the key structure are arranged on the base plate [11].  
In regard to claim 15, Yao discloses [in Figs. 1-3] the key structure as claimed in claim 9, wherein the restoration member [14] is located between two positioning elements [56].

Allowable Subject Matter
Claims 7 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 7, in combination with other limitations, the base plate comprising 14a first position-limited portion, wherein the through holes are formed in the first position-limited portion, and the positioning element filling the through holes and 
In regard to claim 11, in combination with other limitations, the first position-limited 25portion being a rib protruding from the first edge, and the positioning element covering two opposite surfaces of the first position-limited portion is neither disclosed nor suggested by the prior art.
In regard to claim 12, in combination with other limitations, the first position-limited portion and the first edge of the engagement interface being located on different horizontal planes is neither disclosed nor suggested by the prior art.
In regard to claim 13, in combination with other limitations, the base plate having a mounting area and a peripheral area, the mounting area protruding from an upper surface of the peripheral area, the keycap located on the mounting 15area, the positioning element fixed to the mounting area, and a bottom of the positioning element being substantially aligned with a lower surface of the peripheral area or protruding relative to the lower surface of the peripheral area is neither disclosed nor suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chuang et al. [US 11,011,328] and Chao [US 10,867,759] disclose similar key structures.  
30Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHEIREN MAE A CAROC/Examiner, Art Unit 2833